Case 3:19-cv-01977-MEM-DB Document 17 Filed 06/16/20 Page 1of1

Case Number: 3:19-cv-01977-MEM-DB Document Number: 15 User: EP Printed: 6/9/2020

8:42:14 AM

William Moore
29645-010

426 S. Springfield Road -
Clifton Heights,PA 19018

4

 

FIRST-CLASS MAIL

   

OFFICE OF THE CLERK

Ww
wo
2
az
>
25
a?
zo
Z3
Za
WB
23
ta
oO
Ke
Ov
ea
Ek
a 2
ag
Wea
Az
aca
= 2
5
a
=

E
as
=
0
O
kK
Q
Vg
-
2
Q
wn
iE
rs
n
QO
Ld
E
Z
2

SCRANTON

ot
Co
us
C
(23
>
tf3-

Wi
2
zZ
5
¢
6
-
Qo
Zz
BS
<
=
z
id
9
zZ
13)
©
n

JUN 1 6 2020

wo
x
°
eB
S &
56
Le
<
OQ
wo

ZIP 18503
041111252593

OFFICIAL BUSINESS

SERDYY CLERK / J

Per.

gd
it
a]
io
rd

it
se
wm
ba

na

ae:

wt
Vit
as Wa
pat
O30
ae 2 ae
wo
“tk

bi I
aa a=
few LU be

bd
ae Ld
be bed
og LL a
fe Lt
uj 23 ee.
pg ah

Mid

i
